Citation Nr: 1707668	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-46 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had honorable, active military service from March 1972 to March 1975.  His service from March 1975 to March 1976 was terminated under conditions other than honorable which constitutes a bar to an award of benefits based on a disorder incurred or aggravated during that second term.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In August 2013, the Board denied the claim on appeal.  Thereafter, the appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a joint motion for remand.  The case was then remanded for further development in September 2014, and it has now been returned to the Board.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded this issue in order to obtain additional VA treatment records and a medical opinion addressing all relevant evidence, including evidence newly submitted by the Veteran's attorney.  In June 2016, an opinion was obtained from a physician who reviewed the claims file and provided a medical opinion that the Veteran's headaches were less likely than not related to his in-service injury.  Unfortunately, the June 2016 VA examiner also directly cited the Board's vacated August 2013 decision which had denied the Veteran's claim.  While the Board cannot say whether the examiner's conclusion was biased due his reliance on facts within the August 2013 decision, the Board will err on the side of caution and request that a new VA opinion be obtained.  The new examiner is explicitly instructed that he should not consider the August 2013 Board decision, which was vacated by the Court in February 2014, and thus has no legal or evidentiary value.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Fayetteville VA Medical Center.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Obtain an additional medical opinion addressing the etiology of the Veteran's headaches from a physician other than the physician who provided the June 2016 medical opinion.  The physician must be provided access to all pertinent files in Virtual VA and/or VBMS.  The physician must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

In light of the examination findings and all relevant treatment records spanning from March 1972 to March 1975, is at least as likely as not (i.e., there is a 50/50 chance) that the Veteran's current headache disorder is related to his military service during that term?  The physician may consider the history reported in March 1976, although it is noted that disorders incurred during the Veteran's second term in service are not eligible for service connection.

The physician must also specifically address the Veteran's December 1972 in-service injury to the mouth which required sutures, his reports of experiencing headaches regularly since service, and all letters from Dr. D.P.

It is pointed out to the examiner that the August 2013 Board decision was vacated by the Court in February 2014 and should not be read or considered in forming the requested opinion.

The physician must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed headache condition is unknowable.

3.  Review all additional evidence and readjudicate the Veteran's claim of entitlement to service connection for headaches.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




